         U.S. District Court No. 03:18-cv-02741-C (BT)
                    CCA Writ No. WR-87,656-01
              State Dist. Ct. Writ No. F-14-75983-S (A)

                     Brandon Donya Hughes
                                v.
                 Lorie Davis, Director, TDCJ-CID
          In the United States District Court for the
          Northern District of Texas, Dallas Division

      Motion to Supplement State Court Record

TO THE HONORABLfE JUDGE OF THIS COURT:

    COMES NOW, Brandon Donya Hughes, Petitioner in the

above styled and numbered cause, by and through his

undersigned attorney, David A. Schulman, and moves the Court

to supplement the record from the state court habeas proceedings.

In support of such, Petitioner would respectfully show the Court

as follows:

    Referenced as Exhibit “F” in the memorandum in support of

the amended habeas corpus application, were medical records

which were contained in the file provided to the undersigned by

Hank Judin, Petitioner’s trial counsel. Subsequent to initial filing

of his habeas corpus application in state court, on July25, 2017,

Petitioner submitted a DVD containing the medical records to the
trial court with a proposed unopposed order filing the medical

records under seal.

    During the evidentiary hearing conducted on February 16,

2018, Petitioner tendered a DVD with trial counsel’s file, including

the medical records, for admission (Evidentiary Hearing RR Vol. 2,

P. 5, L. 6-15). Although the State indicated it had no objection to

the admission of the exhibit, and the records contained on the

exhibit were discussed at length in the hearing, it is only recently

that the undersigned learned that the court master presiding over

the hearing never admitted them into evidence.

    Additionally, the undersigned has checked with the office of

the Court of Criminal Appeals’ Clerk and has ascertained that (a)

the physical records from the habeas corpus proceedings in case

number WR-87,656-01 have already been destroyed. All that

remains is a photograph of the DVD with Hank Judin’s file and the

medical records contained therein. Finally, it also appears that

the state court records submitted to this Court on January 16,

2019, did not contain a copy of the DVD in question.

    Accordingly, Petitioner now submits a true and correct copy

of the DVD of attorney Hank Judin’s case file, “burned” on

February 14, 2018, in preparation for submission at the

                                 2
evidentiary hearing two days later. The undersigned submits, as

an officer of the Court, that the DVD contains a complete copy of

the file provided by Mr. Judin and scanned by personnel in the

undersigned’s office in May of 2017. Moreover, the undersigned

asserts that a true and correct copy of this DVD was sent to Mr.

Judin on May 22, 2017.

    Three copies of the DVD will be forwarded to the District

Clerk, so that copies may be provided to the Court. A copy will be

delivered to the office of the Attorney General of Texas.

                 Certificate of Conference
    This is to certify that the undersigned has conferred with

Assistant Attorney General, Jessica Manojlovich, regarding this

motion. Ms. Manojlovich represented the following to the

undersigned:

    The Director does not oppose the motion to expand the
    record with respect to those documents on the DVD that
    were explicitly referenced, or relied upon, by either Nurse
    Lovvorn in her testimony at the state habeas hearing, or
    the state habeas trial court in its findings of fact. The
    Director does object to the motion to expand the record
    to include any documents on the DVD that do not meet
    the exceptions in the previous sentence, pursuant to 28
    U.S.C. § 2254(d)(2) & (e)(2). The Director does not
    stipulate to the authenticity of the records, concede that
    the information contained within the records is true, or

                                 3
    admit that the records would have been admissible at
    trial.

                             Prayer
    WHEREFORE, PREMISES CONSIDERED, Petitioner, Brandon

Donya Hughes, respectfully prays that this Honorable Court will

grant his motion to supplement the record in all things and Order

the DVD this day submitted to the Court via surface mail be

included in the record of the case.

                       Respectfully submitted,



                       ____________________________________
                       David A. Schulman
                       Attorney at Law
                       1801 East 51st Street, Suite 365474
                       Austin, Texas 78723
                       Tel. 512-474-4747
                       eMail: zdrdavida@davidschulman.com

                       State Bar Card No. 17833400

                       Attorney for Petitioner, Brandon Donya
                       Hughes




                                4
                   Certificate of Delivery

    This is to certify that on March 14, 2019, a true and correct

copy of the above and foregoing document was transmitted via

electronic mail (eMail) to Assistant Attorney General, Jessica

Manojlovich   (Jessica.Manojlovich@oag.texas.gov),   counsel   of

record for the Director.



                           ______________________________________
                           David A. Schulman




                               5
